146 S.E.2d 107 (1966)
266 N.C. 354
STATE of North Carolina
v.
Robert N. BRIDGES.
No. 827.
Supreme Court of North Carolina.
January 14, 1966.
*108 T. W. Bruton, Atty. Gen., Charles D. Barham, Jr., Asst. Atty. Gen., and Wilson B. Partin, Jr., Raleigh, for the State.
F. Gordon Battle, Chapel Hill, for defendant appellant.
PER CURIAM:
Ben Grantham's testimony positively identified defendant as one of the participants in the robbery charged. Mr. Merritt testified, "I think he (defendant) is the man that did it." His "lack of positiveness" as to the identification of defendant went to the weight and not to the admissibility of the testimony. State v. Church, 231 N.C. 39, 55 S.E.2d 792; Stansbury N. C. Evidence § 129 (2d Ed. 1963). Defendant's assignment of error based upon an exception to this evidence cannot be sustained.
Defendant's defense was alibi. All the evidence tends to show a completed robbery accomplished with the use of firearms. There was no evidence from which the jury could find that any of the lesser offenses included within an indictment charging armed robbery were committed. Therefore the judge was not, as defendant contends, required to instruct the jury that it might return a verdict of guilty of common-law robbery. State v. Bell, 228 N.C. 659, 46 S.E.2d 834. See State v. Hicks, 241 N.C. 156, 159-160, 84 S.E.2d 545, 547-548. The judge's definition of reasonable doubt was in accord with our decisions. State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133.
In the trial we find
No error.